Order appealed from reversed on the law, with ten dollars costs and disbursements, and motion to strike out the amended answer and counterclaim of the appellant, pursuant to rules 103 and 104 of the Rules of Civil Practice, and for judgment for the relief demanded in the complaint, denied, with ten dollars costs. In our opinion, there are issues of fact presented by the amended answer and counterclaim that should be determined at a trial and not disposed of on affidavits. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.